UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-2221



JANET L. HOWARD, Widow of Carlton E. Howard,

                                                        Petitioner,

          versus


BIG GRASSY CREEK COAL COMPANY; DLM COAL
CORPORATION; WEST VIRGINIA COAL WORKERS’ PNEU-
MOCONIOSIS FUND; DIRECTOR, OFFICE OF WORKERS’
COMPENSATION PROGRAMS, UNITED STATES DEPART-
MENT OF LABOR; DENVER A. HAWKINS,

                                                       Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(99-1250-BLA)


Submitted:   January 23, 2001              Decided:   March 6, 2001


Before NIEMEYER, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Janet L. Howard, Petitioner Pro Se.     Robert Weinberger, Senior
Assistant Attorney General, Charleston, West Virginia; Christian P.
Barber, Jennifer U. Toth, UNITED STATES DEPARTMENT OF LABOR, Wash-
ington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Janet L. Howard seeks review of the Benefits Review Board’s

decision and order affirming the administrative law judge’s denial

of black lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West

1986 & Supp. 2000).   Our review of the record discloses that the

Board’s decision is based upon substantial evidence and is without

reversible error.   Accordingly, we affirm on the reasoning of the

Board.   See Howard v. Big Grassy Creek Coal Co., BRB No. 99-1250-

BLA (B.R.B. Aug. 30, 2000). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2